Citation Nr: 0818186	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-14 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To attempt to verify the veteran's 
alleged in-service stressor and to provide the veteran with a 
VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran in this case has filed a service connection claim 
for PTSD.  Although VA previously denied service connection 
for a mental condition, diagnosed as organic brain syndrome, 
in an unappealed January 1974 rating decision, subsequent to 
that rating action, the veteran has been diagnosed as having 
PTSD.  Because service connection was not previously denied 
for PTSD, that disability must be considered de novo.  Boggs 
v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008); see also 
Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996) (holding 
"a claim based on the diagnosis of a new mental disorder . . 
. states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of 
disagreement").

The veteran's claim of service connection for PTSD is based 
on the theory of personal assault in service.  There is an 
enhanced duty to assist the veteran with the development of 
his claim for service connection for PTSD as a result of a 
personal assault.  Specifically, the RO must consider all of 
the special provisions of VA Adjudication Procedure Manual 
M21-1MR (M21-1MR), Part IV, regarding personal assault.  M21-
1MR notes that personal assault is an event of human design 
that threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, 
stalking, and harassment.  M21-1MR, Part IV, Subpart ii, 
1.D.17.a.  M21-1MR identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2007); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, the Board observes that the veteran indicated 
the occurrence of an alleged in-service stressor.  In his 
January 2005 statement, the veteran indicated that he was 
filing a claim for PTSD resulting from an in-service sexual 
trauma, occurring in April 1971.  In his May 2005 statement 
and throughout various private medical records and VA medical 
center treatment records, the veteran has reported a 
consistent history of the claimed in-service stressor.  The 
veteran indicated that in April 1971, he was physically and 
sexually assaulted by another serviceman, who he identified 
by name.  He stated that the serviceman wielded a knife at 
the veteran and threatened him that he would use the knife if 
the veteran did not comply with his demands.  The veteran 
indicated that he reported the incident to his Platoon 
Sergeant, who he also identified by name, but that the 
Sergeant belittled him for not putting up a fight, and 
discouraged the veteran from further reporting the incident.  
The veteran went on to explain that as a result of the shock 
and disbelief he suffered from the incident itself as well as 
the Platoon Sergeant's response, he started having substance 
abuse problems and his job performance deteriorated.  

As required when developing a claim for service connection 
for PTSD based on personal trauma, the veteran's complete 
personnel file has been obtained.  See M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (December 13, 
2005).  However, there is no record of the claimed incident 
in the veteran's personnel file, which corroborates the 
veteran's history that he did not report the event after his 
Platoon Sergeant discouraged him from doing so.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis" with regard to personal 
assault cases.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedure Manual M 21-1 Part III, 
paragraph 5.14(c)).  Although VA treatment records dated in 
January and February 2003 diagnose the veteran with PTSD, and 
a November 2005 private medical opinion links this diagnosis 
to the alleged in-service sexual trauma, it is unclear 
whether either of these examiners had any opportunity to 
review the veteran's claims file.  Therefore, the veteran 
should be scheduled for a VA psychiatric examination by a 
medical professional with appropriate expertise to determine 
the likelihood that any current PTSD is related to a personal 
assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine if he 
currently has a diagnosis of PTSD in 
accordance with the diagnostic criteria 
set fourth in DSM-IV.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

Before the examination, the examiner 
should review the veteran's claims file, 
to include his service medical records and 
his personnel records.  In reviewing the 
veteran's claims file, the examiner should 
identify and examine all records 
indicating any change of behavior or 
performance subsequent to the claimed 
assault in April 1971 alleged by the 
veteran to have occurred during active 
service (to specifically include the four 
article 15's, and his subsequent discharge 
due to unsuitability and personality 
disorder).  The examiner should also look 
at the veteran's subsequent treatment 
records, namely the January and February 
2003 VA treatment records rendering a 
diagnosis of PTSD, and the November 2005 
private medical opinion which links this 
diagnosis to the claimed in-service 
stressor.  The examiner should then offer 
an opinion as to the clinical 
significance, if any, of such evidence as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that 
this in-service stressful experience 
described by the veteran occurred.  If the 
examiner determines that any claimed in-
service stressful event occurred, he or 
she should make a determination as to 
whether it is at least as likely as not 
that the veteran has PTSD as a result of 
the claimed in-service stressor, or 
whether it is a result of any other 
stressful event.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.  Thereafter, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
				
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2007), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

